Citation Nr: 1125178	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  05-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for major depressive disorder, evaluated as 50 percent disabling from September 24, 2003.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from September 1970 to April 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).

An August 2004 rating decision denied the Veteran's claim of entitlement to a disability evaluation in excess of 30 percent for his major depressive disorder.  The Board issued a decision in April 2007, granting the Veteran an increased, 50 percent disability evaluation.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2008, his representative and VA's Office of General Counsel-representing the Secretary of VA, filed a joint motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the joint motion, and returned the case to the Board.

In a July 2005 rating decision, the RO denied the Veteran's claim for a total rating based on individual unemployability due to service-connected disability.

A May 2007 rating decision effectuated the Board's grant of a 50 percent disability evaluation for his major depressive disorder, assigning an effective date of September 24, 2003.  The Veteran appealed the effective date assigned for his 50 percent rating.

A February 2009 Board decision denied, in pertinent part, entitlement to an increased disability rating for major depressive disorder, evaluated as 50 percent disabling from September 24, 2003 and also denied entitlement to TDIU.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, upon a February 2010 Joint Motion For Partial Vacatur and Remand, promulgated an Order on March 9, 2010 that (essentially) vacated that part of the Board's February 2009 decision that denied entitlement to an increased disability rating for major depressive disorder and denied entitlement to TDIU. 

The February 2009 Board decision also denied entitlement to an effective date earlier than September 24, 2003, for the grant of a 50 percent disability evaluation for major depressive disorder.  The parties agreed (Joint Motion, page 1) that that claim should be affirmed.

In September 2010, the Board remanded the issues on appeal for additional development.  The matters have again come before the Board for additional appellate consideration.

The Board notes that additional evidence was received into the record in May 2011, following certification of the appeal to the Board, which has not been considered by the RO.  There was no waiver of RO consideration of the additional evidence.  However, inasmuch as the additional evidence consists of arguments from the Veteran's representative which had already been articulated, the Veteran is not prejudiced by the Board's consideration of the appeal at this time.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA records show that the Veteran receives treatment for service-connected major depressive disorder as well as nonservice-connected substance abuse.

2.  From September 24, 2003, the service-connected major depressive disorder has been manifested by complaints of anxiety, depression, and suicidal ideation, with objective demonstration of flattened affect, and impaired judgment and abstract thinking, productive of occupational and social impairment comparable to no more than reduced reliability and productivity.
3.  Manifestations of major impairment in work and family relationships, with functioning at a marginal capacity and an inability to secure employment, have been clinically attributed to nonservice-connected substance abuse.

4.  There has been no demonstration by competent and probative medical, or competent and credible lay, evidence of record that the sole service-connected disability, major depressive disorder, when evaluated in association with the veteran's educational attainment and occupational experience, precludes all forms of substantially gainful employment.  

5.  The Veteran was scheduled for a VA examination on November 29, 2010, to determine whether his substance abuse disability was related to his service-connected major depressive disorder and to further determine the impact of his service-connected psychiatric disability on his employability.

6.  The Veteran failed to report for his VA examination and good cause for his failure to report is not shown.


CONCLUSIONS OF LAW

1.  Entitlement to an increased disability rating for major depressive disorder, evaluated as 50 percent disabling from September 24, 2003, is denied.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 3.655 (2010).

2.  The criteria for the award of TDIU benefits have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned in the award of the benefit sought.

With respect to the issues on appeal, the agency of original jurisdiction (AOJ) issued VCAA notice letters to the appellant in June 2004, March 2006, and October 2010 that informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence and notified that a disability rating and effective date will be assigned in event of award of any benefit sought per Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, additional VCAA notice was issued after the AOJ decisions that are the bases of this appeal.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  The Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Moreover, the appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Therefore, although complete notice was not provided to the appellant until after the initial adjudication, the appeal was readjudicated thereafter, and the appellant has not been prejudiced thereby.  The actions taken by VA have essentially cured the error in the timing of notice.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA in-patient and outpatient treatment records, private post service treatment records, and Social Security Administration records.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

A VA examination was scheduled in November 2010 for the Veteran's increased rating and TDIU claims.  However the Veteran failed to report for the scheduled VA examination and good cause has not been shown. The Board observes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a)(2010).  The Veteran has not satisfied his responsibilities in the development of his claims for an increased evaluation for major depressive disorder and entitlement to a TDIU.

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9434, a 50 percent requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Pursuant to 38 C.F.R. § 4.16(b), when the evidence shows that the veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of substantially gainful employment consistent with his/her education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 (2010).

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a)(2010).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2010).

Legal Analysis

1.  Increased Rating

The Veteran asserts that a rating in excess of 50 percent is warranted for his service-connected major depression for the period from September 24, 2003.   However, for the reasons set forth below, the Board finds that such an evaluation is not warranted at this time.

The record demonstrates that the Veteran's mental health was frequently examined between 2003 and 2010, including on VA examination in July 2004 and during multiple VA inpatient and outpatient hospitalizations for substance abuse (i.e.-alcohol, cocaine, and marijuana).  During this time, the objective medical evidence of record reflects that the Veteran complained of experiencing anxiety, impaired judgment and abstract thinking.  The record also shows that the Veteran reported near-continuous depression.  The evidence also reflects that the Veteran reported suicidal ideations on several occasions.  However, the record also shows that the Veteran has consistently reported that he did not have any plan or attempts.  In particular, a July 8, 2008 VA urgent care treatment record shows that the Veteran indicated that he had had suicidal thoughts for 4-5 days, but that he had no plan or way to do it and that he wanted help.   The Board also observes that VA treatment records dated in November 2005 and December 2005 show that the Veteran was admitted to the VA medical center for vague suicidal thinking.  However, a November 23, 2005 social work note shows that the Veteran admitted that he often presented as homicidal and had access to a gun, but that he was actually requesting admission because a drug dealer to whom he owed money was on his way to the apartment where he was staying and he had to leave.

With respect to social and occupational impairment, the record reflects that the Veteran is divorced and that he has children from whom he is estranged.  The record also shows that the Veteran had worked for 25 years for Goodyear but that he was retired due to his psychiatric disabilities.  However, it is significant to point out that the July 2004 VA examiner found that the Veteran's nonservice-connected polysubstance abuse, rather than his service-connected major depressive disorder, resulted in his current symptoms of depression.  The Board acknowledges that during the period on appeal, the Veteran had Global Assessment of Functioning (GAF) scores of 39 to 60, which reflect moderate to major impairment.  However, the Board also notes that GAF scores of 35, 38, 39, 45 and 48 (which reflects serious to major impairment) were only reported when the Veteran was undergoing treatment for substance abuse.  Further, although a GAF score of 42 was additionally noted in July 2008, the majority of the Veteran's GAF scores, including at his November 2005 hospital discharge, as a result of the impact of his service-connected disability, were consistently 55 or 60.  The Board notes that a GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, the Board also points out that the clinical findings are nevertheless more probative in making this important determination, as these findings more accurately portray the relevant symptoms of the Veteran's service-connected major depressive disorder.  See 38 C.F.R. §§ 4.2, 4.6.  In this regard, the Board points out that treatment notes dated between 2003 through 2010 consistently indicate that the Veteran's symptoms were productive of no more than moderate impairment due to his major depressive disorder; the July 2004 VA examiner, as well as the Veteran's treating providers at VA, indicated that the Veteran's occupational impairment was caused by his substance abuse, for which he is not service-connected.  Consequently, there is no justification for increasing the rating for the Veteran's service-connected major depressive disorder on the basis of his GAF scores; overall, his GAF scores were commensurate with his current rating.  See 38 C.F.R. § 4.7.

The Board also notes that the Veteran was scheduled for a VA examination on November 29, 2010, to determine the current severity of the Veteran's service-connected depression and to determine whether his substance abuse disability was related to his service-connected major depressive disorder.  However, the record shows that the Veteran failed to report for his scheduled VA examination which was designed to aid in the development of his claim in this regard.  There has been no assertion or demonstration of good cause for such failure to report for VA examination.  See 38 C.F.R. § 3.655(a)(b) (When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, and the examination was scheduled in conjunction with a claim for increase, the claim shall be denied).  The Board also again notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role. Turk v. Peake, 21 Vet. App. 565, 568 (2008).

The Board has also considered the Veteran's statements that, during the rating period on appeal, his major depressive disorder is worse than the 50 percent he currently receives.  Certainly, as a lay person, the Veteran is competent to attest to psychiatric symptoms that he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to assign a specific level of disability to psychiatric condition according to the appropriate diagnostic code.  Indeed, such competent and more probative and persuasive evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined him during the current appeal period.  Additionally, the medical findings (as provided in the examination reports and treatment records) directly address the criteria under which the disability is evaluated.

In conclusion, for all of the foregoing reasons, the Board finds the Veteran's disability picture during the period from September 24, 2003 with respect to his service-connected major depressive disorder more nearly approximates the currently assigned 50 percent evaluation, and that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 50 percent at this time.  In this regard, throughout the rating period on appeal, the evidence does not show that he had obsessive rituals, illogical speech, near-continuous panic, impaired impulse control, or spatial disorientation.  There is also no objective clinical evidence of delusions or audio/visual hallucinations.  Further, there is no objective evidence that he was unable to function independently in an appropriate and effective manner.  The evidence also shows that the Veteran was well-groomed and had good hygiene and appropriate behavior.  He was also cooperative, with normal comprehension skills, intact memory, and unimpaired and goal directed thought processes.  Moreover, he was consistently alert, oriented in all spheres, and cooperative, with good eye contact, normal motor activity, clear, normal speech, and good mood, with congruent affect.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate for the disability at any time during the rating period on appeal.  However, because the Veteran's psychiatric symptomatology has not been shown to have other than remained constant (at a 50 percent level) throughout the period on appeal, staged ratings are not warranted.  Accordingly, the Veteran's claim for an increased evaluation for his service-connected major depressive disorder for the period from September 24, 2003 must be denied.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321 only in cases where the issue is expressly raised by the claimant or the record before the Board contains evidence of "exceptional or unusual" circumstances indicating that the rating schedule may be inadequate to compensate for the average impairment of earning capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this case, consideration of an extraschedular rating has not been expressly raised.  Further, the record before the Board does not contain evidence of "exceptional or unusual" circumstances that would preclude the use of the regular rating schedule.  38 C.F.R. § 3.321 (2010).


2.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent, but total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases - except where specifically prescribed by VA's Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - or combination of disabilities - for which the Rating Schedule prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of his disability(ies)-provided that, if there is only one such disability, it shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional circumstances, however, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned nonetheless - on an extra-schedular basis - upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified. Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341 (2010). Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2010).

While the regulations do not provide a definition of "substantially gainful employment,"  VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...."

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. 4.16(a); see also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Veteran's sole service-connected disability is major depressive disorder, currently evaluated as 50 percent disabling.  As such, he does not satisfy the percentage rating standards for individual unemployability benefits, although consideration to such benefits on an extra-schedular basis may be given.  In such an instance, the question then becomes whether the veteran's service-connected disability precludes him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"), in view of the nature of his educational attainment and occupational experience.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

However, the Board finds that the Veteran's service-connected disability, major depressive disorder, does not prevent him from engaging in substantially gainful employment.  Documents of record establish that the Veteran has at least a high school education. (See report of February 1999 VA examination.)  The Board concedes that the Veteran reported that he is retired and that he last worked on an assembly line in 2003, a position that he held for approximately 25 years.  Nevertheless, the Board observes that there is no evidence that the Veteran is unable to work due to his service-connected major depressive disorder.  While the Board acknowledges the Veteran's contention that his service-connected major depressive disorder prevents him from working, the Board points out that the Veteran has not provided any objective medical evidence that the reason he was unable to perform his duties was related to his service-connected major depressive disorder, nor has he provided any evidence that he attempted to find employment elsewhere or sought any vocational training.  In particular, the Board points out that the Veteran was provided with an opportunity to provide information about his educational and occupational history, but that the Veteran failed to respond.  Further, the Board again notes that the Veteran was scheduled for a VA examination on November 29, 2010, to determine the impact of his service-connected major depressive disorder on his employability.  However, as noted above, the record shows that the Veteran, without assertion or demonstration of good cause, failed to report for his scheduled VA examination which was designed to aid in the development of his claim in this regard.  See 38 C.F.R. § 3.655(a).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not ... a one-way street. If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Moreover, the Board points out that the evidence demonstrates that the Veteran remains fully capable of performing his activities of daily living.

Additionally, although the Board acknowledges that the Veteran has received treatment for his service-connected major depressive disorder, there is no evidence that he has been rendered unable to obtain or maintain substantially gainful employment, consistent with his education and occupational experience, due to his service-connected disorder.  To the contrary, neither the July 2004, nor the June 2005 VA examiners or any other VA examiner has found that the Veteran's service-connected major depressive disorder rendered him unemployable. 

Therefore, for the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to a TDIU.
The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an increased disability rating for major depressive disorder, evaluated as 50 percent disabling from September 24, 2003 is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


